     Case 2:20-cv-02268-JCM-VCF Document 22
                                         23 Filed 02/24/21
                                                  02/26/21 Page 1 of 4



1    Scott E. Gizer, Esq., Nevada Bar No. 12216
       sgizer@earlysullivan.com
2    Sophia S. Lau, Esq., Nevada Bar No. 13365
       slau@earlysullivan.com
3    EARLY SULLIVAN WRIGHT
       GIZER & McRAE LLP
4    8716 Spanish Ridge Avenue, Suite 105
     Las Vegas, Nevada 89148
5    Telephone: (702) 331-7593
     Facsimile: (702) 331-1652
6
     Kevin S. Sinclair, Nevada Bar Number 12277
7      ksinclair@sinclairbraun.com
     SINCLAIR BRAUN LLP
8    16501 Ventura Boulevard, Suite 400
     Encino, California 91436
9    Telephone: (213) 429-6100
     Facsimile: (213) 429-6101
10
     Attorneys for Defendant
11   CHICAGO TITLE INSURANCE COMPANY
12   DESIGNATED LOCAL COUNSEL FOR SERVICE OF
     PROCESS ON SINCLAIR BRAUN LLP PER L.R. IA 11-1(b)
13
     Gary L. Compton, State Bar No. 1652
14   2950 E. Flamingo Road, Suite L
     Las Vegas, Nevada 89121
15
                               UNITED STATES DISTRICT COURT
16
                                         DISTRICT OF NEVADA
17

18
        DEUTSCHE BANK NATIONAL TRUST               Case No.: 2:20-cv-02268-JCM-VCF
19
        COMPANY AS TRUSTEE FOR THE
        CERTIFICATEHOLDERS OF THE                   STIPULATION AND PROPOSED
20
        MORGANSTANLEY ABS CAPITAL I                 ORDER EXTENDING DEFENDANT
        INC. TRUST 2003-NC10 MORTGAGE               CHICAGO TITLE INSURANCE
21
        PASS-THROUGH CERTIFICATES,                  COMPANY’S TIME TO RESPOND
        SERIES 2003-NC10,                           TO MOTION FOR REMAND [ECF
22
                                                    No. 9] AND MOTION FOR FEES AND
                            Plaintiff,              COSTS [ECF No. 10]
23
                     vs.                            (Third Request)
24
        FIDELITY NATIONAL TITLE GROUP,
25
        INC., et al.,
26
                            Defendants.
27

28

        STIPULATION AND ORDER TO EXTEND TIME TO RESPOND TO MOTION FOR REMAND AND
                                MOTION FOR FEES AND COSTS
     600990.1
     Case 2:20-cv-02268-JCM-VCF Document 22
                                         23 Filed 02/24/21
                                                  02/26/21 Page 2 of 4



1               Defendant Chicago Title Insurance Company (“Chicago Title”) and Plaintiff Deutsche
2    Bank National Trust Company as Trustee for the Certificate holders of the Morgan Stanley ABS
3    Capital I Inc. Trust 2003-NC10, Mortgage Pass-Through Certificates, Series 2003-NC10
4    (“Deutsche Bank”) (collectively, the “Parties”), by and through their counsel of record, hereby
5    stipulate and agree as follows:
6               1. On December 15, 2020, Deutsche Bank filed its Complaint in the Eighth Judicial
7                  District Court, Case No. A-20-826490-C [ECF No. 1-1];
8               2. On December 15, 2020, Chicago Title filed a Petition for Removal to this Court [ECF
9                  No. 1];
10              3. On January 14, 2021, Deutsche Bank filed a Motion for Remand [ECF No. 9];
11              4. On January 14, 2021, Deutsche Bank filed a Motion for Costs and Fees [ECF No. 10];
12              5. Chicago Title’s deadline to respond to Deutsche Bank’s Motion for Remand and
13                 Motion for Costs and Fees was January 28, 2021;
14              6. On January 22, 2021, Chicago Title filed a Stipulation and Proposed Order requesting
15                 until Thursday, February 11, 2021 to file a response to the pending Motion for
16                 Remand and Motion for Costs and Fees [ECF No. 11];
17              7. On January 25, 2021, the Court granted Chicago Title’s request and ordered Chicago
18                 Title’s deadline to respond to Deutsche Bank’s Motion for Remand and Motion for
19                 Costs and Fees to be extended through and including February 11, 2021 [ECF No. 12];
20              8. On February 8, 2021, Chicago Title filed a second Stipulation and Proposed Order
21                 requesting until Thursday, February 25, 2021 to file a response to the pending Motion
22                 for Remand and Motion for Costs and Fees [ECF No. 19];
23              9. On February 10, 2021, the Court granted Chicago Title’s request and ordered Chicago
24                 Title’s deadline to respond to Deutsche Bank’s Motion for Remand and Motion for
25                 Costs and Fees to be extended through and including February 25, 2021 [ECF No. 20];
26              10. Chicago Title’s counsel is requesting an extension until Thursday, March 18, 2021, to
27                 file its response to the pending Motion for Remand and Motion for Costs and Fees;
28              11. Chicago Title requests an extension of time to respond to the Motion for Remand and
                                                          1
        STIPULATION AND ORDER TO EXTEND TIME TO RESPOND TO MOTION FOR REMAND AND
                                MOTION FOR FEES AND COSTS
     600990.1
     Case 2:20-cv-02268-JCM-VCF Document 22
                                         23 Filed 02/24/21
                                                  02/26/21 Page 3 of 4



1                  Motion for Costs and Fees to afford Chicago Title additional time to respond to the
2                  legal arguments set forth in Deutsche Bank’s motions;
3               12. Deutsche Bank does not oppose the requested extension;
4               13. This is the third request for an extension which is made in good faith and not for
5                  purposes of delay;
6               IT IS SO STIPULATED that Chicago Title’s deadline to respond to Deutsche Bank’s
7    Motion for Remand [ECF No. 9] and Motion for Costs and Fees [ECF No. 10] is hereby extended
8    through and including March 18, 2021.
9

10   Dated: February 24, 2021                          EARLY SULLIVAN WRIGHT
                                                        GIZER & McRAE LLP
11
                                                       By:      /s/-- Sophia S. Lau
12                                                            SCOTT E. GIZER
                                                              SOPHIA S. LAU
13                                                            Attorneys for Defendant CHICAGO TITLE
                                                              INSURANCE COMPANY
14

15   Dated: February 24, 2021                          SINCLAIR BRAUN LLP
16                                                     By:      /s/-Kevin S. Sinclair
                                                              KEVIN S. SINCLAIR
17
                                                              Attorneys for Defendant CHICAGO TITLE
                                                              INSURANCE COMPANY
18

19
     Dated: February 24, 2021                          WRIGHT FINLAY & ZAK, LLP
20
                                                       By:     /s/-Darren T. Brenner
21                                                            DARREN T. BRENNER
                                                              Attorneys for Plaintiff DEUTSCHE BANK
22                                                            TRUST COMPANY

23
     IT IS SO ORDERED:
24

25
                February 26, 2021
     Dated:                                               By:
26
                                                          UNITED STATES DISTRICT COURT JUDGE
27

28
                                                          2
        STIPULATION AND ORDER TO EXTEND TIME TO RESPOND TO MOTION FOR REMAND AND
                                MOTION FOR FEES AND COSTS
     600990.1
     Case 2:20-cv-02268-JCM-VCF Document 22
                                         23 Filed 02/24/21
                                                  02/26/21 Page 4 of 4



1                                        CERTIFICATE OF SERVICE
2

3               I hereby certify that on February 24, 2021, I electronically filed the foregoing with the
4    Clerk of the Court using the CM/ECF system which will send notification of such filling to the
5    Electronic Service List for this Case.
6               I declare under penalty of perjury under the laws of the United State of America that the
7    foregoing is true and correct.
8

9

10                                                  /s/ D’Metria Bolden
                                                     D’METRIA BOLDEN
11
                                                     An Employee of EARLY SULLIVAN
12                                                   WRIGHT GIZER & McRAE LLP

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                           3
        STIPULATION AND ORDER TO EXTEND TIME TO RESPOND TO MOTION FOR REMAND AND
                                MOTION FOR FEES AND COSTS
     600990.1
